DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 9/30/2021 for application number 15/650,472. 
Claims 32-49 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The Examiner notes that if claim 39 were rewritten to specifically require all six of the claimed content items to be displayed (and objections and 112(b) rejections were overcome)  it would be allowable.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-40 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 32 uses the language “such as.” Claims 36, 37, and 42 contain language in parentheses. It is unclear in each case if the language is meant to be part of the claim or not.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to software per-se. These claims are directed to a graphical user interface, and thus the broadest reasonable interpretation encompasses software per-se, which does not fall within a statutory category of patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-42, 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. 2011/0160895) in view of Brandon et al. (Pub. No. 2015/0106912).

In reference to claim 32, Chen teaches a common graphical interface 80 for communicating with and monitoring system data from multiple independent local tool-based controllers and sensors that monitor and control an injection molding process (common interface displays parameters from different local tool controllers, fig. 2, para. 0021-27) … the interface receives system data from two or more independent local tool-based controllers and sensors … the system data comprising the local states of various tool-based system parameters for one or more of: a valve pin controller 40 which provides system data from cavity sensors 50 and/or valve pin position sensors 40; a temperature controller 46 which provides system data from heaters and and/or thermocouples 47 (temperature a mold controller 56 which provides system data relating to opening and closing of the mold halves or other mold activity such as tracking the location of a mold, temperature readings, and pressure readings (molding control 11 and 13, see fig. 1 and para. 0014); and a mold cooling controller 54 which provides system data relating to a cooling fluid circulated in cooling channels of the mold tool; the interface stores the received system data in a storage device 81; the interface includes a common graphical user interface (GUI) 90 for displaying as common views 92 the system data of the independent local tool-based controllers (see interface in figs. 1 and 2; common interface displays parameters from different local tool controllers, fig. 2, para. 0021-27), wherein the common graphical interface includes a common set of graphical routines for set up and monitoring of local tool-based system functions of the injection molding process and for providing inputs to the local controllers, the interface includes a display screen and user interface for displaying the common views and receiving user input to select among the common routines, and/or to select among the various system data or common views output on the display screen, and the display screen includes graphical content items 82A, 82B, 82C relating to system parameters for the local tool-based system functions (interface displays control pages for configuring and monitoring each local controller, para. 0021, 25, 30, including at least 3 content items that correspond to system parameters for the system functions) and which are separate form an injection molding machine-based controller (interface 33 is separate from injection molding controller 11, see fig. 1, para. 0014-19), 
However, Chen does not teach the interface receives system data from two or more independent local tool-based controllers and sensors from a plurality of injection molding systems IMSs in different geographical locations.
Brandon teaches the interface receives system data from two or more independent local tool-based controllers and sensors from a plurality of injection molding systems IMSs in different geographical locations (multiple controllers and sensors of different molding systems in different places are monitored and displayed, para. 0056-57).
It would have been obvious to one of ordinary skill in art, having the teachings of Chen and Brandon before him at the time of filing, to modify the GUI as disclosed by Chen to include the plurality of IMSs as taught by Brandon.
One of ordinary skill in the art would be motivated to modify the GUI of Chen to include the plurality of IMSs of Brandon because it allows easier monitoring of injection molding equipment (Brandon, para. 0003-05).
In reference to claim 33, Chen teaches the common graphical interface of claim 32, wherein the system parameters include one or more of: hot runner temperature or pressure, valve gate opening or closing, mold temperature or pressure, valve pin position or speed, mold cycle; mold location, mold maintenance, and molded part quality (mold temp and pressure, para. 0017).
In reference to claim 34, Chen teaches the common graphical interface of claim 32, wherein the common set of graphical routines include common icons, colors and graphical details regarding a predetermined system parameter (see fig. 2 and para. 0021 – the graphics share square icons, black color, and graphical arrangements).
In reference to claim 35, Bradon teaches the common graphical interface of claim 32, wherein the common routines are configured to analyze predictive maintenance and/or preventive maintenance based on the local states of the respective tool-based system parameters (functions allow for predictive and preventive maintenance based on state, para. 0053, 0058-68).
In reference to claim 36, Bradon teaches the common graphical interface of claim 32, wherein the common graphical interface enables a user (human) to remotely access the interface via a remote computing device 90 (e.g., a client computing device, such as desktop computer 95, or a hand-held tablet or phone)
In reference to claim 37, Brandon teaches the common graphical interface of claim 36, wherein the remote computing device displays the content items 92 on different regions of the display screen, and accepts input (user requests) to the remote computing device for selecting among the common routines, the common views, and the system parameters, in order to view the local state of the various system parameters (user input can select different functions at remote computing device, para. 0046, 0051-52).
In reference to claim 38, Chen teaches the common graphical interface of claim 37, wherein the remote computing device allows the user to input set-up parameters that are then transmitted to the local controllers for controlling the injection molding system parameters (parameters are input to the pages and sent to the controllers to set them up, para. 0025).
In reference to claim 39, Chen and Brandon the common graphical interface of claim 37, wherein the content items include two or more of: Content item 92A relating to hot runner temperatures, Content item 92B relating to mold cycles, Content item 92C relating to valve gates, Content item 92D relating to mold tool maintenance (Brandon teaches displaying maintenance, para. 0053, 0058-68), Content item 92E relating to molded part quality, and Content item 92F relating to mold temperatures (Chen teaches temperatures, para. 0017).
In reference to claim 40, Brandon teaches the common graphical interface of claim 36, wherein the remote access is via the Internet, or via applications and data stored on the Cloud (via internet, para. 0039).

In reference to claim 41, Chen teaches a method for monitoring system data received from multiple independent tool- based controllers and sensors that monitor and control tool-based injection molding processes via the common graphical interface of claim 32 (see rejection of claim 32 above), the method comprising: generating the common graphical interface for monitoring system parameters of tool-based injection molding processes, the common graphical interface being configured to display the graphical content items relating to the system parameters in one or more display regions (see interface displayed in fig. 2); receiving system data inputs from the multiple independent tool-based controllers and sensors, wherein the multiple tool based independent controllers and sensors monitor and control the system parameters (parameters are input to the pages and sent to the controllers to set them up, para. 0025) of an injection fluid distribution system that receives an injection fluid from an injection molding machine for delivery of the fluid to an injection mold (para. 0004); updating the common graphical interface by displaying the received system data inputs in one or more of the graphical content items in the one or more display regions of the graphical interface (interface is updated with received system data, para. 0025-27).
In reference to claim 42, Chen teaches the common graphical interface of claim 32, wherein the common graphical interface further receives data from the injection molding machine 12 that transmits injection molding machine-based process data relating to the barrel (e.g., screw position or barrel temperature) and/or the material in the barrel that is being processed and then fed to an inlet 13 to a manifold 14 (barrel related data of the injection process can be displayed, para. 0004, 0025-27).
In reference to claim 45, Brandon teaches the method of claim 41, wherein the receiving comprises the interface receiving, from the common GUI, a user input requesting display of one of more of the common views relating to one or more user selected tool-based system functions (user input can select different functions at remote computing device, para. 0046, 0051-52).
In reference to claim 46, Brandon teaches the common graphical interface of claim 32, wherein the common views comprise a visual presentation of one or more system parameters over a period of time (parameters mapped over time, para. 0039).
In reference to claim 47, Brandon teaches the method of claim 41, wherein the receiving system data inputs is triggered by detection of system activity by one or more sensors of the injection molding system that monitor one or more of the system parameters (alert sent and user monitors parameters in response to detecting parameters falling outside range, para. 0049-50, 72).
In reference to claim 48, Chen teaches the method of claim 41, further comprising aggregating the received system data inputs for storage in a data repository (received data is stored, para. 0022, 25).
In reference to claim 49, Chen and Brandon teach the method of claim 48, wherein the received data inputs stored in the data repository include set-up parameters for multiple molds (Chen teaches setup parameters are stored, para. 0022, 25, and Brandon teaches multiple molds, para. 0056-57).

Claims 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. 2011/0160895) in view of Brandon et al. (Pub. No. 2015/0106912) as applied to claim 32 above, and in further view of Quail et al. (Pat. No. 7,580,771).

In reference to claim 43, Chen and Brandon do not teach the common graphical interface of claim 32, wherein the common graphical interface further receives input from a local robot 62 associated with a mold, that picks up molded parts from mold cavities for cooling and delivery to other locations.
Quail teaches the common graphical interface of claim 32, wherein the common graphical interface further receives input from a local robot 62 associated with a mold, that picks up molded parts from mold cavities for cooling and delivery to other locations (robot 29 picks up molded parts to cool and move parts, fig. 2 and col. 8, lines 6-24).

One of ordinary skill in the art would have been motivated to modify the IMS of Chen to include robot of Quail because it would allow automatic post-molding cooling (Quail, col. 8, lines 6-24).
In reference to claim 44, Quail teaches the common graphical interface of claim 43, wherein the robot includes a local controller (robot has its own independent controller, see fig. 2 and col. 8, lines 6-24).
	
	
Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive. Specifically, in light of the completely new claims, please see the new rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174